DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Futrell (US 20070183121).
	Regarding these claims Futrell teaches:
1. A tool (100) for use in removing a post from the ground (is capable of; ABSTRACT), the tool comprising: 
a housing (102) having a recess (108) therein for slidably receiving the post (is capable of; Fig 4A); 
a hinged support arm (126; hinged on 120) extending from the housing into the recess (Figs 2A and 4A), wherein the support arm is initially angled relative to the recess such that a protrusion extending from the post received within the recess causes a ramp-up movement relative to the support arm when the tool is being lowered onto the post as the protrusion impacts the support arm, and a locked-in-place orientation when the support arm is wedged onto a lower surface of the protrusion as the tool is being translated upwardly (all capable of; Fig 4A), 
wherein the hinged support arm is biased (via 132; biasing force 152; Fig 4A) into the locked-in-place orientation (¶ [0039]).  
2. The tool according to claim 1, wherein the recess in the housing has a main channel for receiving a back portion of the post, and a planar section defining the channel for receiving another portion of the post (clearly seen in Fig 4B).  
3. The tool according to claim 1, wherein the hinged support arm is biased into the locked-in-place orientation by a spring (132) extending from a tab (134) off the hinged support arm to the housing (at 136).  
4. The tool according to claim 3, wherein pressing of the tab imparts hinged movement of the hinged support arm (is capable of as the tab is a moment arm for motion about 122).  
5. The tool according to claim 1, wherein the hinged support arm is biased into the locked-in-place orientation by a spring (132).  
6. The tool according to claim 1, wherein the housing defines an opening (defined by 112) for receiving a chain or other fastener to couple the tool to an equipment for imparting the upward translation (is capable of; ¶ [0030]).  
7. The tool according to claim 1, wherein the hinged support arm extends between two opposing panels that protrude from the housing (clearly seen in Figs 2B and 4B).  
8. The tool according to claim 7, wherein the hinged support arm is carried by a pin (120) or fastener extending between the two opposing panels (Figs 2B&4B).  
9. The tool according to claim 1, wherein the post being worked on by the tool is a t-post (is capable of; Figs 3&4B; ¶ [0004]).  
10. The tool according to claim 1, wherein the housing defines a vertically extending support (112) to which a chain or other fastener couples the tool to an equipment for imparting the upward translation (is capable of; ¶ [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723